        Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 1 of 28



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLSTATE INSURANCE COMPANY; ALLSTATE                          :
INDEMNITY COMPANY; ALLSTATE PROPERTY &                        :
CASUALTY INSURANCE COMPANY; ALLSTATE                          : NO. 5:16-cv-04276-EGS
VEHICLE & PROPERTY INSURANCE COMPANY                          :
                                                              :
                       v.                                     : JURY TRIAL DEMANDED
                                                              :
ELECTROLUX HOME PRODUCTS, INC.                                :


                DEFENDANT, ELECTROLUX HOME PRODUCTS, INC.’S
                      AMENDED PRETRIAL MEMORANDUM

       Defendant, Electrolux Home Products, Inc. (“Electrolux”), by and through its

undersigned counsel, hereby submits this Amended Pretrial Memorandum in accordance with the

Order of this Honorable Court dated September 20, 2018.

I.     BRIEF STATEMENT OF THE NATURE OF THE ACTION AND BASIS FOR
       COURT’S JURISDICTION

       This lawsuit is a subrogation action in which the Plaintiffs, Allstate Insurance Company,

Allstate Indemnity Company; Allstate Property & Casualty Insurance Company and Allstate

Vehicle & Property Insurance Company (“Allstate”), seek recovery from Electrolux as a result of

8 unrelated fires at their insureds’ homes involving 8 different dryers.

       This Court has jurisdiction over this action pursuant to the provisions of 28 U.S.C. §1332

as diversity of citizenship exists between the parties and the amount in controversy exceeds

$75,000.00.
         Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 2 of 28



II.      COUNTER-STATEMENT OF THE FACTS1

         Allstate alleges that Electrolux ball-hitch dryers are defective in design and warnings.

However, the ball-hitch design has been in use for over 60 years. There has been no finding by

the CPSC or any government entity that Electrolux ball-hitch dryers are defective. There has

been no recall of the dryers. Further, there have been a total of five trials with allegations against

Electrolux identical to those in this case and each trial resulted in a defense verdict.

         Lint is a natural by-product of the laundering process and literature is widely

disseminated that fires can occur when lint builds up in the dryer and/or venting. Fires are a risk

for all clothes dryers if the dryer is not properly installed, used or maintained. The U.S. Fire

Administration has found that the leading cause of dryer fires is the owner’s failure to clean.

Almost every residential insurance company, including Allstate, provides instructions to its

insureds for the proper maintenance and cleaning of their dryers to avoid the risk of fire. See

Dryer Vent Maintenance (https://blog.allstate.com/wp-content/uploads/2014/09/Dryer-Vent-

Maintenance.pdf) and Power Surges, Dirty Lint Traps and Other Hidden Home Dangers

(https://blog.allstate.com/hidden-home-dangers-p2/).

         Notwithstanding Allstate’s position in this matter, Allstate clearly acknowledges the

inherent risk of fire and property damage to homeowners who fail to properly maintain their

dryers. Allstate’s website does not single out Electrolux or any particular dryer design as the

source of fires. All insureds are instructed to clean their dryer venting regardless of the type of

dryer they own. Lint buildup and the need for cleaning the dryer and venting are common to all

dryers. It is the very reason that Allstate, Electrolux and other dryer manufacturers instruct their

customers to clean their dryers at regular intervals. In fact, dryer design and manufacturing


1
  Please note that the parties are submitting their Pretrial Memoranda simultaneously and Electrolux has not yet
received Allstate’s Statement of the Facts.
        Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 3 of 28



standards require ALL MANUFACTURERS to include specific information printed in their

instruction manuals regarding the need for periodic professional maintenance and cleaning of the

dryer and venting.

       The design of the dryers provides for proper airflow necessary to exhaust lint created

during the drying process when the dryers are installed, used and maintained in accord with

Electrolux’s instructions. With proper installation, use and maintenance, lint does not accumulate

in hazardous amounts in the dryer or external venting. Reduced airflow caused by improper

installation, use and maintenance results in increased lint accumulation in the dryer and venting.

       Standards have been put in place to prevent or reduce the very small, but well-known risk

of fires in dryers. The dryers at issue in this matter were designed, manufactured and tested in

accord with the voluntary safety standards set forth in UL 2158 (electric dryers) and ANSI

Z21.5.1 (gas dryers). The subject dryers were accompanied with clear warnings and instructions

for installation, use and maintenance to prevent excess lint accumulation and the risk of fire.

III.   LIST OF MONETARY DAMAGES CLAIMED

       Please refer to Allstate’s Pretrial Memorandum.

IV.    LIST OF TRIAL WITNESSES

       Anselmo Almodovar (liability/damages)
       1132 East 3rd Street
       Bethlehem, PA 18015

       Brunilda Almodovar (liability/damages)
       1132 East 3rd Street
       Bethlehem, PA 18015

       Rachael Bullene (liability/damages)
       Mamselle Salon
       1255 Woodbourne Road
       Levittown, PA 19057
Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 4 of 28



Amanda Jackson (liability/damages)
61 Midway Avenue
Langhorne, PA 19047

Benson Christie (liability/damages)
200 Lincoln Avenue
King of Prussia, PA 19406

Cynthia Christie (liability/damages)
200 Lincoln Avenue
King of Prussia, PA 19406

Fire Marshal William Daywalt (liability/damages)
Upper Merion Township Fire Department
175 West Valley Forge Road
King of Prussia, PA 19406

Terry Fisher (liability)
Appliances Unlimited
4365 Perkiomen Avenue
Reading, PA 19508

Robert Gray (liability/damages)
Birchwood at Concord
1112 Smithbridge Road
450 Parker Place, No. 804
Glen Mills, PA 19342

Elizabeth Gutierrez (liability/damages)
449 South 43rd Street
Philadelphia, PA 19104

Gerry Gutierrez (liability/damages)
449 South 43rd Street
Philadelphia, PA 19104

Daniel Quinn (liability/damages)
136 Jackson Street
Philadelphia, PA 19148

Jennifer Quinn (liability/damages)
136 Jackson Street
Philadelphia, PA 19148
Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 5 of 28



Greg Venbrux (liability/damages)
6653 Wilkins Avenue
Pittsburgh, PA 15217

Salome Venbrux (liability/damages)
6653 Wilkins Avenue
Pittsburgh, PA 15217

Marc Weiss (liability/damages)
10 Madison Court
Newtown, PA 18940

Lisa Weiss (liability/damages)
10 Madison Court
Newtown, PA 18940

Peter Silman (liability)
Electrolux Home Products, Inc.
10200 David Taylor Drive
Charlotte, North Carolina

Ron Masa (liability)
Electrolux Home Products, Inc.
10200 David Taylor Drive
Charlotte, North Carolina

Corporate Designee – Electrolux Home Products, Inc. (liability)
10200 David Taylor Drive
Charlotte, North Carolina

Frank Schwalje, P.E. (liability)
Affiliated Engineering
777 New Durham Road
Edison, New Jersey

Kenneth Garside, P.E. (liability)
Affiliated Engineering
777 New Durham Road
Edison, New Jersey

J.P. Purswell, Ph.D., P.E., CPE (liability)
Purswell & Purswell
Ergonomics & Safety Consulting
2035 Mulligan Drive
Colorado Springs, Colorado
        Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 6 of 28



       John F. McHenry, III, RPA (damages)
       McHenry Adjustment Company, Inc.
       202 Lakeside Drive
       Southampton, Pennsylvania

       Dominic Campellone (damages)
       Allstate Insurance Company
       1200 Atwater Drive
       Malvern, Pennsylvania

       Elizabeth Guano (damages)
       Allstate Insurance Company
       1200 Atwater Drive
       Malvern, Pennsylvania

       Corporate Designee – Allstate Insurance Company (liability/damages)
       1200 Atwater Drive
       Malvern, Pennsylvania

       Electrolux reserves the right to call and question any witness identified by Allstate in this

matter and to amend and/or supplement its witness list prior to trial. Electrolux further reserves

the right to call and question rebuttal witnesses not specifically identified herein based upon the

testimony presented at trial.

V.     LIST OF TRIAL EXHIBITS

Exhibit No.     Description of Exhibit

D-1             DVD animation showing free-standing gas dryer components and operation

D-2             Airflow Diagram (gas dryer)

D-3             DVD animation showing free-standing electric dryer components and operation

D-4             Airflow Diagram (electric dryer)

D-5             Exemplar rigid venting

D-6             Exemplar semi-rigid venting

D-7             Exemplar flexible foil venting
       Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 7 of 28



D-8          Exemplar flexible plastic/vinyl venting

D-9          Exemplar free-standing gas dryer and component parts

D-10         Exemplar free-standing electric dryer and component parts

D-11         Exemplar gas laundry center and component parts

D-12         Almodovar – Frigidaire brand, free-standing electric dryer – Model No.
             FER6600FS0 and Serial No. XD70810247 (dryer involved in subject fire)

D-13         Almodovar – Owner’s Guide (EHP-Allstate Consolidated-Almodovar 000001-
             000012)
D-14         Almodovar – Installation Instructions (EHP-Allstate Consolidated-Almodovar
             000061-000068)
D-15         Almodovar – Operating Instructions (EHP-Allstate Consolidated-Almodovar
             000033-000036)
D-16         Almodovar – Wiring Diagram (EHP-Allstate Consolidated-Almodovar 000037-
             000038)
D-17         Almodovar – Customer Checklist (EHP-Allstate Consolidated-Almodovar
             000039)
D-18         Almodovar – On-Product Label (EHP-Allstate Consolidated-Almodovar
             000040)
D-19         Almodovar – On-Product Label (EHP-Allstate Consolidated-Almodovar
             000041)
D-20         Almodovar – Factory Parts Catalog (EHP-Allstate Consolidated-Almodovar
             000042-000041)
D-21         Almodovar – Bill of Materials (EHP-Allstate Consolidated-Almodovar 000055-
             000060)
D-22         Almodovar – UL Certificate of Compliance

D-23         Almodovar – City of Bethlehem Fire Report

D-24         Almodovar – Fire Scene Photographs produced by Allstate

D-25         Almodovar – Evidence Chain of Custody produced by Allstate

D-26         Almodovar – Photographs – Kenneth Garside, P.E. (taken March 29, 2017)

D-27         Almodovar – Report of Kenneth Garside, P.E. (dated May 24, 2018)

D-28         Almodovar – Report of J.P. Purswell, Ph.D. (dated May 30, 2018)

D-29         Almodovar – Report of John McHenry (dated May 21, 2018)
       Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 8 of 28



D-30         Bullene – Kenmore brand, gas laundry center, Model No. 417.97972701 and
             Serial No. XE81902320 (dryer involved in subject fire)
D-31         Bullene – Owner’s Guide (EHP-Allstate Consolidated-Bullene 000001-000032)

D-32         Bullene – Installation Instructions (EHP-Allstate Consolidated-Bullene 000087-
             000102)
D-33         Bullene – Operating Instructions (EHP-Allstate Consolidated-Bullene 000053-
             000060)
D-34         Bullene – Wiring Diagram (EHP-Allstate Consolidated-Bullene 000061)

D-35         Bullene – Customer Checklist (EHP-Allstate Consolidated-Bullene 000062)

D-36         Bullene – On Product Label - Warning (EHP-Allstate Consolidated-Bullene
             000063)
D-37         Bullene – On Product Label – Dryer Instructions with 1-800 Number (EHP-
             Allstate Consolidated-Bullene 000064)
D-38         Bullene – On Product Label – Mfg Home-Closet (EHP-Allstate Consolidated-
             Bullene 000065)
D-39         Bullene – On Product Label – Remove Shipbolt (EHP-Allstate Consolidated-
             Bullene 000066-000067)
D-40         Bullene – On Product Label – Warning – Gear Case Spins (EHP-Allstate
             Consolidated-Bullene 000068)
D-41         Bullene – On Product Label - Warning (EHP-Allstate Consolidated-Bullene
             000069)
D-42         Bullene – On Product Label - Warning (EHP-Allstate Consolidated-Bullene
             000070)
D-43         Bullene – On Product Label – Washing Instructions (EHP-Allstate Consolidated-
             Bullene 000086)
D-44         Bullene – Factory Parts Catalog (EHP-Allstate Consolidated-Bullene 000071-
             000085)
D-45         Bullene – Bill of Materials (EHP-Allstate Consolidated-Bullene 000103-000116)

D-46         Bullene – ANSI/CSA Certificate of Compliance

D-47         Bullene – Middletown Fire Marshal Report

D-48         Bullene – Photographs - Middletown Fire Marshal

D-49         Bullene – William Penn Fire Company Report

D-50         Bullene – Fire Scene Photographs produced by Allstate

D-51         Bullene – Evidence Chain of Custody produced by Allstate
       Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 9 of 28



D-52         Bullene – Photographs – Frank Schwalje, P.E. (taken July 31, 2018)

D-53         Bullene – Report of Frank Schwalje, P.E. (dated September 12, 2018)

D-54         Bullene – Report of J.P. Purswell, Ph.D. (dated May 30, 2018)

D-55         Bullene – Report of John McHenry (dated May 21, 2018)

D-56         Christie – Frigidaire brand, free-standing gas dryer – Model No. GLGR1042FS0
             (dryer involved in subject fire)
D-57         Christie – Owner’s Guide (EHP-Allstate Consolidated-Christie 000003-000009)

D-58         Christie – Installation Instructions (EHP-Allstate Consolidated-Christie 000053-
             000060)
D-59         Christie – Operating Instructions (EHP-Allstate Consolidated-Christie 000030-
             000033)
D-60         Christie – Wiring Diagram (EHP-Allstate Consolidated-Christie 000034-
             000035)
D-61         Christie – Customer Checklist (EHP-Allstate Consolidated-Christie 000036)

D-62         Christie – On-Product Label – Prefab Home-Closet (EHP-Allstate Consolidated-
             Christie 000037)
D-63         Christie – On-Product Label – Clearance (EHP-Allstate Consolidated-Christie
             000038)
D-64         Christie – On-Product Label – Warning with 1-800 Number (EHP-Allstate
             Consolidated-Christie 000039)
D-65         Christie – Factory Parts Catalog (EHP-Allstate Consolidated-Christie 000040-
             000052)
D-66         Christie – Bill of Materials (EHP-Allstate Consolidated-Christie 000061-
             000068)
D-67         Christie – ANSI/CSA Certificate of Compliance

D-68         Christie – Fire Scene Photographs – Rich O’Neill (taken June 17, 2016)

D-69         Christie – Upper Merion Township Fire Marshal Report

D-70         Christie – Photographs - Upper Merion Township Fire Marshal

D-71         Christie – Upper Merion Township Fire Report

D-72         Christie – Upper Merion Township Police Report

D-73         Christie – Fire Scene Photographs produced by Allstate

D-74         Christie – Evidence Chain of Custody produced by Allstate
       Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 10 of 28



D-75         Christie – Photographs – Frank Schwalje, P.E. (taken July 31, 2018)

D-76         Christie – Report of Frank Schwalje, P.E. (dated September 12, 2018)

D-77         Christie – Report of J.P. Purswell, Ph.D. (dated May 30, 2018)

D-78         Christie – Report of John McHenry (dated May 21, 2018)

D-79         Gray – Kenmore brand, free-standing electric dryer – Model No. 417.83142201
             (dryer involved in subject fire)
D-80         Gray – Owner’s Guide (EHP-Allstate Consolidated-Gray 000004-000011)

D-81         Gray – Installation Instructions (EHP-Allstate Consolidated-Gray 000012-
             000023)
D-82         Gray – Operating Instructions (EHP-Allstate Consolidated-Gray 000024-
             000025)
D-83         Gray – Wiring Diagram (EHP-Allstate Consolidated-Gray 000026-000027)

D-84         Gray – Customer Checklist (EHP-Allstate Consolidated-Gray 000028)

D-85         Gray – On-Product Label (EHP-Allstate Consolidated-Gray 000029)

D-86         Gray – On-Product Label (EHP-Allstate Consolidated-Gray 000030)

D-87         Gray – On-Product Label (EHP-Allstate Consolidated-Gray 000031)

D-88         Gray – Repair Parts List (EHP-Allstate Consolidated-Gray 000032)

D-89         Gray – Bill of Materials (EHP-Allstate Consolidated-Gray 000043-000048)

D-90         Gray – UL Certificate of Compliance

D-91         Gray – Concordville Fire Marshal Report

D-92         Gray – Photographs - Concordville Fire Marshal

D-93         Gray – Concordville Fire & Protective Association Report

D-94         Gray – Fire Scene Photographs produced by Allstate

D-95         Gray – Evidence Chain of Custody produced by Allstate

D-96         Gray – Photographs – Kenneth Garside, P.E. (taken March 28, 2017)

D-97         Gray – Report of Kenneth Garside, P.E. (taken May 24, 2017)
        Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 11 of 28



D-98          Gray – Report of J.P. Purswell, Ph.D. (dated May 30, 2018)

D-99          Gray – Report of John McHenry (dated May 21, 2018)

D-100         Gutierrez – Frigidaire brand, free-standing gas dryer – Model No.
              GLGQ332AS2 (dryer involved in subject fire)
D-101         Gutierrez – Owner’s Guide (EHP-Allstate Consolidated-Gutierrez 000001-
              000008)
D-102         Gutierrez – Installation Instructions (EHP-Allstate Consolidated-Gutierrez
              000009-000017)
D-103         Gutierrez – Operating Instructions (EHP-Allstate Consolidated-Gutierrez
              000018-000019)
D-104         Gutierrez – Wiring Diagram (EHP-Allstate Consolidated-Gutierrez 000020-
              000021)
D-105         Gutierrez – Customer Checklist (EHP-Allstate Consolidated-Gutierrez 000022)

D-106         Gutierrez – On-Product Labels (EHP-Allstate Consolidated-Gutierrez 000023)

D-107         Gutierrez – On-Product Labels (EHP-Allstate Consolidated-Gutierrez 000024)

D-108         Gutierrez – On-Product Labels (EHP-Allstate Consolidated-Gutierrez 000025)

D-109         Gutierrez – Factory Parts Catalog (EHP-Allstate Consolidated-Gutierrez
              000026-000037)
D-110         Gutierrez – Bill of Materials (EHP-Allstate Consolidated-Gutierrez 000041)

D-111         Gutierrez – ANSI/CSA Certificate of Compliance

D-112         Gutierrez – Philadelphia Fire Marshal Report

D-113         Gutierrez – Fire Scene Photographs produced by Allstate

D-114         Gutierrez – Evidence Chain of Custody produced by Allstate

D-115         Gutierrez – Photographs – Kenneth Garside, P.E. (taken September 10, 2013)

D-116         Gutierrez – Report of Kenneth Garside, P.E. (dated May 24, 2018)

D-117         Gutierrez – Report of J.P. Purswell (dated May 30, 2018)

D-118         Gutierrez – Report of John McHenry (dated May 21, 2018)

D-119         Quinn – Frigidaire brand, free-standing electric dryer - Model No.
              GLER642AS3 (dryer involved in subject fire)
D-120         Quinn – Owner’s Guide (EHP-Allstate Consolidated-Quinn 000053-000060)
        Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 12 of 28



D-121         Quinn – Installation Instructions (EHP-Allstate Consolidated-Quinn 000016-
              000024)
D-122         Quinn – Operating Instructions (EHP-Allstate Consolidated-Quinn 000025-
              000026)
D-123         Quinn – Wiring Diagram (EHP-Allstate Consolidated-Quinn 000027)

D-124         Quinn – Customer Checklist (EHP-Allstate Consolidated-Quinn 000028)

D-125         Quinn – On-Product Labels (EHP-Allstate Consolidated-Quinn 000029)

D-126         Quinn – On-Product Labels (EHP-Allstate Consolidated-Quinn 000030)

D-127         Quinn – On-Product Labels (EHP-Allstate Consolidated-Quinn 000031)

D-128         Quinn – Factory Parts Catalog (EHP-Allstate Consolidated-Quinn 000032-
              000042)
D-129         Quinn – Bill of Materials (EHP-Allstate Consolidated-Quinn 000047-000052)

D-130         Quinn – UL Certificate of Compliance

D-131         Quinn – Philadelphia Fire House, Engine 53 Report

D-132         Quinn – Fire Scene Photographs produced by Allstate

D-133         Quinn – Evidence Chain of Custody produced by Allstate

D-134         Quinn – Photographs – Kenneth Garside, P.E. (taken March 29, 2017)

D-135         Quinn – Report of Kenneth Garside, P.E. (dated May 24, 2018)

D-136         Quinn – Report of J.P. Purswell, Ph.D. (dated May 30, 2018)

D-137         Quinn – Report of John McHenry (dated May 21, 2018)

D-138         Venbrux – Frigidaire brand, free-standing gas dryer – Model No. GLGR331AS4
              and Serial No. XD4112294 (dryer involved in subject fire)
D-139         Venbrux – Owner’s Guide (EHP-Allstate Consolidated-Venbrux 000001-
              000008)
D-140         Venbrux – Installation Instructions (EHP-Allstate Consolidated-Venbrux
              000055-000063)
D-141         Venbrux – Operating Instructions (EHP-Allstate Consolidated-Venbrux 000064-
              000065)
D-142         Venbrux – Wiring Diagram (EHP-Allstate Consolidated-Venbrux 000025-
              000026)
        Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 13 of 28



D-143         Venbrux – Customer Checklist (EHP-Allstate Consolidated-Venbrux 000027)

D-144         Venbrux – On-Product Label (EHP-Allstate Consolidated-Venbrux 000029)

D-145         Venbrux – On-Product Label (EHP-Allstate Consolidated-Venbrux 000030)

D-146         Venbrux – On-Product Label (EHP-Allstate Consolidated-Venbrux 000031)

D-147         Venbrux – Factory Parts Catalog (EHP-Allstate Consolidated-Venbrux 000032-
              000043)
D-148         Venbrux – Bill of Materials (EHP-Allstate Consolidated-Venbrux 000048-
              000054)
D-149         Venbrux – ANSI/CSA Certificate of Compliance

D-150         Venbrux – Pittsburgh Fire Department Incident Report

D-151         Venbrux – Pittsburgh Fire Department Supplemental Incident Report

D-152         Venbrux - Pittsburgh Fire Department Scene Photographs

D-153         Venbrux – Pittsburgh Police Department Incident Report

D-154         Venbrux – Fire Scene Photographs produced by Allstate

D-155         Venbrux – Evidence Chain of Custody produced by Allstate

D-156         Venbrux – Photographs - Kenneth Garside, P.E. (taken March 28, 2017)

D-157         Venbrux – Report of Kenneth Garside, P.E. (dated May 24, 2018)

D-158         Venbrux – Report of J.P. Purswell (dated May 30, 2018)

D-159         Venbrux – Report of John McHenry (dated May 21, 2018)

D-160         Weiss – Kenmore brand, free-standing gas dryer – Model No. 417.93142202
              (dryer involved in subject fire)
D-161         Weiss – Owner’s Guide (EHP-Allstate Consolidated-Weiss 000001-000016)

D-162         Weiss – Installation Instructions (EHP-Allstate Consolidated-Weiss 000017-
              000028)
D-163         Weiss – Operating Instructions (EHP-Allstate Consolidated-Weiss 000029-
              000030)
D-164         Weiss – Wiring Diagram (EHP-Allstate Consolidated-Weiss 000031-000032)

D-165         Weiss – Customer Checklist (EHP-Allstate Consolidated-Weiss 000033)
        Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 14 of 28



D-166         Weiss – On-Product Label (EHP-Allstate Consolidated-Weiss 000034)

D-167         Weiss – On-Product Label (EHP-Allstate Consolidated-Weiss 000035)

D-168         Weiss – On-Product Label (EHP-Allstate Consolidated-Weiss 000036)

D-169         Weiss – On-Product Label (EHP-Allstate Consolidated-Weiss 000037)

D-170         Weiss – Factory Parts Catalog (EHP-Allstate Consolidated-Weiss 000038-
              000050)
D-171         Weiss – Bill of Materials (EHP-Allstate Consolidated-Weiss 000054-000059)

D-172         Weiss – ANSI/CSA Certificate of Compliance

D-173         Weiss – Photographs – Brian Canova (taken November 5, 2015)

D-174         Weiss – Newtown Emergency Services Department Fire Investigative Report

D-175         Weiss – Photographs – Joseph Martindell (taken October 16, 2015)

D-176         Weiss – Fire Scene Photographs produced by Allstate

D-177         Weiss – Evidence Chain of Custody produced by Allstate

D-178         Weiss – Photographs – Frank Schwalje, P.E. (taken July 31, 2018)

D-179         Weiss – Report of Frank Schwalje, P.E. (dated September 12, 2018)

D-180         Weiss – Report of J.P. Purswell, Ph.D. (dated May 30, 2018)

D-181         Weiss – Report of John McHenry (dated May 21, 2018)

D-182         Curriculum Vitae of Frank Schwalje, P.E.

D-183         Demonstrative Trial Exhibits - Frank Schwalje, P.E.

D-184         File Materials of Frank Schwalje, P.E.

D-185         Curriculum Vitae of Kenneth Garside, P.E.

D-186         Demonstrative Trial Exhibits - Kenneth Garside, P.E.

D-187         File Materials of Kenneth Garside, P.E.

D-188         Curriculum Vitae of J.P. Purswell, Ph.D.
        Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 15 of 28



D-189         Demonstrative Trial Exhibits - J.P. Purswell, Ph.D.

D-190         File Materials of J.P. Purswell, Ph.D.

D-191         Curriculum Vitae of John McHenry

D-192         Demonstrative Trial Exhibits - John McHenry

D-193         File Materials of John McHenry

D-194         CPSC Close Letter (dated June 25, 2018) (EHP-Allstate PA Consolidated
              001290-001291)
D-195         Electrolux - Dryer Production History – 1988-2014 (EHP-Allstate PA
              Consolidated 001256)
D-196         Electrolux - Laundry Division Production History – 1937-2007

D-197         Electrolux – AHAM – Reported Data – 2003-2009

D-198         “The Share-of-Market Picture,” Appliance, September issues, 1994-2009

D-199         “The Life Expectancy/Replacement Picture,” Appliance, Vol. 66, No. 7,
              September 2009: 37-38
D-200         Industry Clothes Dryer U.S. Shipment Data, AHAM Electric Dryers, 2001-2005

D-201         Industry Clothes Dryer U.S. Shipment Data, AHAM Electric Dryers, 2005-2009

D-202         Industry Clothes Dryer U.S. Shipment Data, AHAM Gas Dryers, 2001-2005

D-203         Industry Clothes Dryer U.S. Shipment Data, AHAM Gas Dryers, 2005-2009

D-204         10 CFR 430.23, Title 10, Code of Federal Regulations, part 430, section 23

D-205         Integrated Product Development Manual (EHP-Allstate PA Consolidated
              000483-000641)
D-206         Clothes Catching Between Lower Felt & Drum Glide (Electrolux Service
              Bulletin – December 2004)
D-207         Front Felt Seal – LN0906

D-208         Gaps Forming on Front Felt Seal – LN1001 (Rev. A – January 15, 2010)

D-209         Gaps Forming on Front Felt Seal – LN1001 (Rev. B – May 12, 2010)

D-210         Service Manual – 27-inch – Gas & Electric Models - 2002

D-211         Service Manual – 27-inch – Gas & Electric Models - 2003
        Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 16 of 28



D-212         Service Manual – Gas & Electric Laundry Centers - 2003

D-213         Service Manual – 5.75 Cu. Ft. Dryer Gas & Electric – Good and Better Models
              and Gas & Electric Laundry Centers - 2005
D-214         Service Manual – 5.75 Cu. Ft. Dryer Gas & Electric 6000 and 7000 Models -
              2006
D-215         Servicing Affinity & Gallery Series – 5.8 Cu. Ft. Dryers Gas & Electric

D-216         Technical Training Manual - 2000

D-217         Technical Training Manual - 2003

D-218         Technical Training Manual - 2004

D-219         Technical Training Manual - 2006

D-220         Technical Training Manual - 2008

D-221         Engineering drawings – Almodovar dryer

D-222         Engineering drawings – Bullene laundry center

D-223         Engineering drawings – Christie dryer

D-224         Engineering drawings – Gray dryer

D-225         Engineering drawings – Gutierrez dryer

D-226         Engineering drawings – Quinn dryer

D-227         Engineering drawings – Venbrux dryer

D-228         Engineering drawings – Weiss dryer

D-229         METI Official Decision

D-230         ANSI Z21.5.1 – Standard for Gas Clothes Dryers

D-231         UL 2158 – Standard for Electric Clothes Dryers

D-232         Guide for Fire and Explosion Investigations – NFPA 921

D-233         Standard for Professional Qualifications for Fire Investigator – NFPA 1033

D-234         ASTM Sections – Preservation of Scene and Examination of Evidence
        Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 17 of 28



D-235         Thermal Degradation and Ignition Characteristics of Clothes Dryer Lint

D-236         FEMA’s U.S. Fire Administration National Fire Data Center, Report on Clothes
              Dryer Fires in Residential Buildings (2002-2004), January 2007
D-237         FEMA’s U.S. Fire Administration National Fire Data Center, Report on Clothes
              Dryer Fires in Residential Buildings (2008-2010), August 2012
D-238         NFPA – The U.S. Home Products Reports (Appliances and Equipment Involved
              in Fires) - 2002
D-239         NFPA - Home Fires Involving Clothes Dryers and Washing Machines - 2009

D-240         NFPA - Home Fires Involving Clothes Dryers and Washing Machines - 2012

D-241         NFPA - Home Fires Involving Clothes Dryers and Washing Machines - 2017

D-242         Product Safety Tips: Clean those lint traps – UL promotes clothes dryer safety

D-243         Analysis of Industry Data on Clothes Dryer Fire Incidents, August 2002
              (AHAM)
D-244         Clothes Dryer Safety Fact Sheet (AHAM)

D-245         CPSC - Final Report on Electric Clothes Dryers and Lint Ignition Characteristics
              and Appendices A through I - May 2003
D-246         CPSC – Clothes Dryer Project – Final Report on Electric and Gas Clothes
              Dryers - February 2000
D-247         CPSC – Report on Electric and Gas Clothes Dryer Tests Under Clothes Dryer
              Project – March 1999
D-248         CPSC – 2002-2004 Residential Fire Loss Estimates - July 2007

D-249         CPSC – 2006-2008 Residential Fire Loss Estimates - July 2011

D-250         CPSC Safety Alert – Overheated Clothes Dryers Can Cause Fires – Publication
              5022
D-251         CPSC – An Evaluation of Using Indicators to Inform Consumers of Clothes
              Dryer Status – June 2011
D-252         CPSC – Consumer Opinion Forum, Survey #3, September 2010

D-253         CPSC – Overheated Dryers Can Cause Fires – June 2003

D-254         CPSC – Clothes Dryer Fires – Market Information – November 1998

D-255         CPSC – Data Summary on Gas and Electric Clothes Dryers – May 1998

D-256         Memorandum – CPSC, dated March 12, 1999 – Subject: Report on the electric
              and gas clothes dryer tests under clothes dryer project
D-257         “Clothes Dryer Safety,” National Fire Protection Association, Quincy,
              Massachusetts
        Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 18 of 28



D-258         Clothes Dryer Fire Safety Outreach Materials – February 2018 (FEMA)

D-259         Fact Sheet 2006-2010 – Home Fires Involving Clothes Dryers and Washing
              Machines (NFPA)
D-260         Fact Sheet 2010-2014 – Home Fires Involving Clothes Dryers and Washing
              Machines (NFPA)
D-261         Dryers and Washing Machines (NFPA)

D-262         Compression effects on pressure loss in flexible HVAC ducts, 2002 (U.S.
              Department of Energy)
D-263         ASHRAE Duct Design – Fluid Resistance (American Society of Heating
              Refrigeration and Air Conditioning Engineers), 2001 Fundamentals Handbook;
              2000 Systems and Equipment Handbook
D-264         “Dryer Safety Tips,” National Fire Protection Association, Quincy,
              Massachusetts, www.nfpa.org
D-265         “Prevent Dryer Fires,” FireFactors, Office of the State Fire Marshal,
              Commonwealth of Massachusetts, Stow, Massachusetts, www.mass.gov/dfs
D-266         Analyzing Lint Deposition Within the Residential Electric Clothes Dryer,
              Delmar “Trey” Morrison
D-267         Assessing Electric Dryer Lint Fire Cause Scenarios, Delmar “Trey” Morrison

D-268         Video – Carl King – Dryer Assembly/Disassembly on June 8, 2012

D-269         Photographs – Carl King – Dryer Assembly/Disassembly on June 8, 2012

D-270         Dryer Drum Bearing Test Video

D-271         Dryer Drum Bearing Test Protocol

D-272         Dryer Drum Bearing Comparison Videos – Shop Vac

D-273         Dryer Drum Bearing Comparison Videos – Smoke Alarm

D-274         Webster City Lint Accumulation Testing – Free-Standing Gas Dryer Protocol

D-275         Webster City Lint Accumulation Testing - Free-Standing Gas Dryer Photographs
              (set up)
D-276         Webster City Lint Accumulation Testing – Free-Standing Gas Dryer
              Photographs (restricted)
D-277         Webster City Lint Accumulation Testing – Free-Standing Gas Dryer
              Photographs (normal)
D-278         Webster City Lint Accumulation Testing - Free-Standing Gas Dryer – Data Logs
              – Dryer (restricted)
D-279         Webster City Lint Accumulation Testing - Free-Standing Gas Dryer – Data Logs
              – Dryer (normal)
        Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 19 of 28



D-280         Webster City Lint Accumulation Testing - Free-Standing Gas Dryer – End Data

D-281         Webster City Lint Accumulation Testing – Free-Standing Electric Dryer
              Protocol
D-282         Webster City Lint Accumulation Testing - Free-Standing Electric Dryer
              Photographs (set up)
D-283         Webster City Lint Accumulation Testing – Free-Standing Electric Dryer
              Photographs (restricted)
D-284         Webster City Lint Accumulation Testing – Free-Standing Electric Dryer
              Photographs (normal)
D-285         Webster City Lint Accumulation Testing - Free-Standing Electric Dryer – Data
              Logs – Dryer (restricted)
D-286         Webster City Lint Accumulation Testing - Free-Standing Electric Dryer – Data
              Logs – Dryer (normal)
D-287         Webster City Lint Accumulation Testing - Free-Standing Electric Dryer – End
              Data
D-288         Back Pressure Chart

D-289         AHAM HLD-1-1992

D-290         ASTM D2960-05

D-291         Front Seal Air Flow Testing

D-292         Front Seal Air Flow Testing - Video

D-293         Front Seal Air Flow Testing - Photographs

D-294         Dryer Vent Maintenance - Allstate
              https://blog.allstate.com/wp-content/uploads/2014/09/Dryer-Vent-
              Maintenance.pdf
D-295         Power Surges, Dirty Lint Traps and Other Hidden Home Dangers – Allstate
              https://blog.allstate.com/hidden-home-dangers-p2/?intcid=ILC-Internal-Search-
              Results-120808:dryer:result%204&_ga=1.140891569.2034793281.1483666880

D-296         Avoid Common Household Hazards – Allstate
              https://blog.allstate.com/avoid-common-household-hazards/
D-297         “Mayhem” Series Video – Allstate
              https://www.youtube.com/watch?v=tibN00wXlxk
D-298         Turner, W. C. (Ed.). (1993). Introduction to industrial and systems engineering.
              Pearson College Division
D-299         Misra, K.B. (2008) Maintenance engineering and maintainability: An
              introduction in Handbook of performability engineering. New York: Springer
D-300         Hoffman, Mathew E. “The Consumer Product Safety Commission: In Search of
              a Regulatory Pattern.” Colum. JL & Soc. Probs. 12 (1975): 393
        Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 20 of 28



D-301         Lockton, Daniel. Architectures of Control in Consumer Product Design

D-302         Vogel, David. When Consumers Oppose Consumer Protection: The Politics of
              Regulatory Backlash Journal of Public Policy, Vol. 10, No. 4 (Oct. - Dec.,
              1990), pp. 449-470 Published by: Cambridge University Press
D-303         Hall, Frank. Safety Interlocks – The Dark Side. Triodyne Safety Brief. (1992).

D-304         Young S., Frantz, P, & Rhoades T. (2002) Behavioral Adaptation: Unintended
              Consequences of Safety Interventions. Proceedings of the Human Factors &
              Ergonomics Society. vol. 46 no. 10, 895-899
D-305         Barnett, R. & Hamilton, B., (1982) Philosophical Aspects of Dangerous Safety
              Systems. Society of Automotive Engineers – Safety Series. September 1983
D-306         Human Factors Perspectives on Warnings, Volume I: Selections from Human
              Factors and Ergonomics Society Meetings 1980-1993 (1993)
D-307         Human Factors Perspectives on Warnings, Volume 2: Selections from Human
              Factors and Ergonomics Society Proceedings 1994-2000 (2000)
D-308         Warnings and Risk Communication (2005)

D-309         Handbook of Warnings (2006)

D-310         Rauschenberger, R., Sala, J., and Wood, C. (2015) Product warnings and the
              involuntary capture of attention. Proceedings of the Human Factors and
              Ergonomics Society Annual Meeting, vol. 59, 1423-1427
D-311         Chen, J., Gilson, R., and Mouloua, M. (1997) Perceived risk dilution with
              multiple warnings. Proceedings of the Human Factors and Ergonomics Society
              Annual Meeting, vol. 41, 831-835.
D-312         Frantz, J., Rhoades, T., S. Young, and Schiller, J. (1999) Potential Problems
              Associated with Overusing Warnings. Proceedings of the Human Factors and
              Ergonomics Society Annual Meeting, vol. 43, 916-920
D-313         Barnett, R. & Hamilton, B., (1982) Philosophical Aspects of Dangerous Safety
              Systems. Society of Automotive Engineers – Safety Series. September 1983.
D-314         Allstate’s Amended Complaint

D-315         Electrolux’s Answer to Allstate’s Amended Complaint with Affirmative
              Defenses
D-316         Allstate’s Answers to Electrolux’s Interrogatories

D-317         Allstate’s Responses to Electrolux’s Request for Production of Documents and
              documents produced by Allstate in discovery
D-318         Allstate’s Rule 26(a)(1) Disclosures and documents produced by Allstate

D-319         Electrolux’s Responses to Allstate’s First Set of Requests for Production of
              Documents and documents produced by Electrolux in discovery, including EHP-
              Allstate PA Consolidated 000001-001291, EHP-004383-008411, EHP-
              ALLSTA001292-071370 and EHP_SF0000001-0375244
        Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 21 of 28



D-320         Electrolux’s Responses to Allstate’s Second Set of Requests for Production of
              Documents and documents produced by Electrolux in discovery, including EHP-
              Allstate PA Consolidated 000001-001291, EHP-004383-008411, EHP-
              ALLSTA001292-071370 and EHP_SF0000001-0375244
D-321         Electrolux’s Rule 26(a)(1) Disclosures and documents produced by Electrolux in
              discovery, including EHP-Allstate PA Consolidated 000001-001291, EHP-
              004383-008411, EHP-ALLSTA001292-071370 and EHP_SF0000001-0375244
D-322         Deposition transcript and exhibits of Anselmo Almodovar (taken May 18, 2017)

D-323         Deposition transcript and exhibits of Brunilda Almodovar (taken May 18, 2017)

D-324         Deposition transcript and exhibits of Rachael Bullene (taken May 11, 2017)

D-325         Deposition transcript and exhibits of Amanda Jackson (taken June 13, 2017)

D-326         Deposition transcript and exhibits of Benson Christie (taken February 24, 2017)

D-327         Deposition transcript and exhibits of Cynthia Christie (taken February 24, 2017)

D-328         Deposition transcript and exhibits of William Daywalt (taken June 12, 2017)

D-329         Deposition transcript and exhibits of Terry Fisher (taken June 16, 2017)

D-330         Deposition transcript and exhibits of Robert Gray (taken April 26, 2017)

D-331         Deposition transcript and exhibits of Elizabeth Gutierrez (taken July 23, 2014)

D-332         Deposition transcript and exhibits of Gerry Gutierrez (taken July 23, 2014)

D-333         Deposition transcript and exhibits of Daniel Quinn (taken April 25, 2017)

D-334         Deposition transcript and exhibits of Jennifer Quinn (taken April 25, 2017)

D-335         Deposition transcript and exhibits of Greg Venbrux (taken May 3, 2017)

D-336         Deposition transcript and exhibits of Salome Venbrux (taken May 3, 2017)

D-337         Deposition transcript and exhibits of Marc Weiss (taken February 27, 2017)

D-338         Deposition transcript and exhibits of Lisa Weiss (taken February 27, 2017)

D-339         Deposition transcript and exhibits of Dominic Campellone (taken September 12,
              2017)
D-340         Deposition transcript and exhibits of Elizabeth Guano (taken September 8, 2017)
          Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 22 of 28



D-341             Deposition transcript and exhibits of Michael Stoddard (taken June 11, 2018)

D-342             Deposition transcript and exhibits of Michael Stoddard (taken July 13, 2018)

D-343             Deposition transcript and exhibits of William Vigilante, Ph.D. (taken June 15,
                  2018)



          Electrolux reserves the right to use any exhibits identified by Allstate in this case and to

amend and/or supplement its exhibit list prior to trial. Electrolux further reserves the right to use

rebuttal exhibits not specifically identified herein based upon the testimony presented at trial.

VI.       ESTIMATE OF THE NUMBER OF DAYS REQUIRED FOR TRIAL

          Electrolux’s case: 7-10 days

VII.      SPECIAL COMMENTS REGARDING LEGAL ISSUES, STIPULATIONS,
          AMENDMENTS OF PLEADINGS, OR OTHER APPROPRIATE MATTERS

          Motions in limine are due on January 8, 2018, which is also the deadline for the parties’

Pretrial Memoranda. It is anticipated that Allstate will be filing Motions to preclude/limit expert

testimony and to preclude certain evidence at trial.          These motions will be resolved after

Electrolux submits its Pretrial Memorandum and accordingly, Electrolux reserves the right to

amend its Pretrial Memorandum depending on the disposition of the anticipated Motions in

limine.

VIII. OBJECTIONS AS TO AUTHENTICITY

          Pursuant to Local Rule 16.1(d)(1)(a), Electrolux objects to the authenticity of the

following exhibits identified on Plaintiffs’ exhibit list. Electrolux reserves the right to raise

additional objections to Plaintiffs’ exhibits at the time of trial.

P146 – Electrolux Report re: Personal Injury Death Dryer Fire Claims (no Bates)
       Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 23 of 28



P147 – Electrolux Report re: Dryer Fires 1995-2002 (no Bates)

P148 – 7/25/94 Whirlpool Letter to U.S. CPSC (no Bates)

P149 – 8/29/95 Patent Number 5,444,924 Air Blockage Sensor

P150 – 8/29/95 Patent Number 5,444,996 Washer Dryer Communication

P151 – 7/15/10 Patent Application Publications No. US 2010/0175898 A1 Fire Protection
System for Clothes Dryer

P152 – 6/7/94 Patent Number 5,317,816 Air Duct Structure for Clothes Dryer

P153 – 3/8/94 Patent Number 5,291,667 Electronic Control for Dryer Air Blockage

P154 – November 1994 Patent Number 5,363,569 Bearing and Seal Assembly for Clothes Drum

P186 – Documents Produced by Association of Home Appliance Manufacturers

P405 – EHP Smart Choice Flexible Foil Transition Duct Photographs

P406 – Exemplar Smart Choice Flexible Foil Clothes Dryer Transition Duct in its Original OEM
Packaging

P407 – Exemplar Electrolux Universal Venting Kit (Vinyl Duct))

P412 – Exemplar Dryer Components (Plastic and Metal Ducts, Blower Housings and Fans from
Electrolux)

P413 – Exemplar Dryer Components (Plastic and Metal Ducts, Blower Housings and Fans for
Whirlpool)

P431 – Chart summarizing Warranty Data Information

P433 – Laundry Center – Rear Warning Tag

P434 – Laundry Center Dryer Warning Plate

P435 – Laundry Center Hang Tag

P436 – Laundry Center Drum Opening Label

P437 – Laundry Center Rear Label (Newer)

P438 – Laundry Center Rear Label
       Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 24 of 28



P441 – Example Warning Speed Queen Warning Label (orange format)

P442 – Example Warning Whirlpool Warning Label 1997 (orange format)

P443 – Example Warning Whirlpool Warning Label 2006 (orange format)

P444 – Example Warning Kenmore Warning Label 2006 (orange format)

P445 – Whirlpool Refrigerator Manual 2002 (p. 11)

P446 – Whirlpool Refrigerator Manual 2003 (p. 11)

P447 – Fisher Paykel Dryer Manual 2005 (pgs. 44 and 49)

P448 – Bosch Nexxt WTMC 2005 Manual (pgs. 14, 20, 23 and 24)

P449 - Maytag Intellidry Dryer MD-5 Manual 2000 (pgs. 4, 5 and 8)

P450 – Meili T-1302 Manual 2005 (pgs. 5, 15 and 17)

P451 – Honeywell Thermostat Manual 2002 (pgs. 4, 9 and 10)

P452 – Electrolux Use and Care Manual 2009 (pgs. 4 and 19)

P453 – Electrolux Use and Care Manual 2012 (pgs. 3 and 15)

P454 – Electrolux Use and Care Manual 2017 (pgs. 4 and 19)

P457 – 3/19/15 Electrolux Venting Kit: Electrolux-Store.com

P458 – 3/19/15 Lambro 485P Dryer Transition Duct – Sears web page

P459 – 3/19/15 Imperial 4-In Dryer Vent – Lowe’s web page

P462 – Documents and References regarding Consumer Knowledge

P464 – Exemplar Ball-Hitch Gas Dryer (New/Clean)

P465 - Electrolux Ball-Hitch Electric Dryer (New/Clean)

P466 - Exemplar Ball-Hitch Gas Dryer (Used)

P467 - Electrolux Ball-Hitch Electric Dryer (Used)

P468 – Electrolux Laundry Center Gas Dryer
       Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 25 of 28



P469 - Electrolux Laundry Center Electrolux Dryer

P470 – Exemplar Electrolux Bulkhead Dryer

P471 – Exemplar Whirlpool Bulkhead Dryer – Top Mount Screen

P472 – Exemplar Maytag Bulkhead Dryer

P473 – Exemplar Samsung Bulkhead Dryer

P474 – Exemplar Ball Hitch Dryers

P475 – Exemplar Bulkhead Dryers

P479 – Temperature Testing Data/Photographs of Temperatures at Top of Heat Duct

P484 – Fire Containment Video / Photographs 2007

P485 – Fire Containment Video / Photographs 2013

P486 - Fire Containment Video / Photographs 2007 (Condensed Version)

P487 - Fire Containment Video / Photographs 2013 (Condensed Version)

P489 – Whirlpool Dryer Operation Animation Video

P492 – Lint Ignition Video (Electrolux Gas Dryer)

P493 – Video Showing Combustion of Plastic Parts

P495 – Fire Containment Video (Base Fire)

P496 – Video/Photographs of Component Fire Testing

P497 - Video/Photographs of Component Fire Testing (Condensed Version)

P498 – Animation of Electrolux Dryer Fire

P500 – Electrolux Venting Kit Webpage “Most people don’t know that lint can build up around
the hearing element and cause a fire”

P501 – Photograph of Whirlpool Clothes Dryer “Check Vent” Indicator Light

P503 – Photographs of Alternative Materials/Components

P506 – Maintenance Reminder Test Video (July 2014)
       Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 26 of 28




P522 – Travelers Statistical Data and Changes from Deposition Testimony of David Beauregard
of Travelers taken 2/5/10, marked as Defendant’s Exhibit C

P525 – Whirlpool Product Safety Tools Training Manual, May 2012

P540 – 4/9/13 Dryer Energy Conservation Annual Info

P613 – 12/15/04 Notice to Customers re Announcement Concerning Fire Accidents and Free
Inspection of the White Westinghouse Gas Clothes Drier (no Bates number)



                                            NICOLSON LAW GROUP LLC

                                     BY:    /s/ Melissa L. Yemma
                                            CHERYL M. NICOLSON, ESQ.
                                            Attorney I.D. No. 57422
                                            MELISSA L. YEMMA, ESQ.
                                            Attorney I.D. No. 92194
                                            Rose Tree Corporate Center II
                                            1400 N. Providence Road, Suite 6035
                                            Media, PA 19063
                                            (610) 891-0300
                                            nicolson@nicolsonlawgroup.com
                                            yemma@nicolsonlawgroup.com

                                            JONATHAN F. FECZKO, ESQ.
                                            Admitted Pro Hac Vice
                                            TUCKER ELLIS LLP
                                            950 Main Avenue, Suite 1100
                                            Cleveland, OH 44113
                                            (216) 696-3161
                                            jonathan.feczko@tuckerellis.com

                                            Attorneys for Defendant Electrolux Home
                                            Products, Inc.


DATE: January 22, 2019
       Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 27 of 28



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLSTATE INSURANCE COMPANY; ALLSTATE                    :
INDEMNITY COMPANY; ALLSTATE PROPERTY &                  :
CASUALTY INSURANCE COMPANY; ALLSTATE                    : NO. 5:16-cv-04276-EGS
VEHICLE & PROPERTY INSURANCE COMPANY                    :
                                                        :
                     v.                                 : JURY TRIAL DEMANDED
                                                        :
ELECTROLUX HOME PRODUCTS, INC.                          :



                              CERTIFICATE OF SERVICE
       The undersigned hereby certifies that the foregoing Defendant, Electrolux Home

Products, Inc.’s Amended Pretrial Memorandum was served electronically on the date stated

below, upon the following:

                               Raymond E. Mack, Esquire
                               Patrick A. Hughes, Esquire
                                  de Luca Levine, LLC
                                  Three Valley Square
                          512 E. Township Line Road, Suite 220
                                  Blue Bell, PA 19422

                                             NICOLSON LAW GROUP LLC

                                      BY:    /s/ Melissa L. Yemma
                                             CHERYL M. NICOLSON, ESQ.
                                             Attorney I.D. No. 57422
                                             MELISSA L. YEMMA, ESQ.
                                             Attorney I.D. No. 92194
                                             Rose Tree Corporate Center II
                                             1400 N. Providence Road, Suite 6035
                                             Media, PA 19063
                                             (610) 891-0300
                                             nicolson@nicolsonlawgroup.com
                                             yemma@nicolsonlawgroup.com

                                             JONATHAN F. FECZKO, ESQ.
                                             Admitted Pro Hac Vice
                                             TUCKER ELLIS LLP
      Case 5:16-cv-04276-EGS Document 160 Filed 01/22/19 Page 28 of 28



                                     950 Main Avenue, Suite 1100
                                     Cleveland, OH 44113
                                     (216) 696-3161
                                     jonathan.feczko@tuckerellis.com

                                     Attorneys for Defendant Electrolux Home
                                     Products, Inc.


DATE: January 22, 2019
